Citation Nr: 1442191	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


 in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1943 to September 1945.  He died in October 1974.  The appellant is his daughter, who was classified as a helpless child in an RO decision in June 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 administrative decision in which the RO, inter alia, denied the appellant's claim.  In August 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case was issued in December 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  

In April 2014, the appellant's representative testified on behalf of the disabled appellant during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  

The Board notes that new evidence-specifically, various statements from the appellant-were added to the record after the issuance of the October 2011 supplemental statement of the case (SSOC).  Although these records were submitted without a waiver of initial RO consideration, the agency of original jurisdiction (AOJ) will have an opportunity to review these documents on remand.   

The Veteran has Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic files associated with his appeal.  A review of the documents in these files reveals that, with the exception of the April 2014 Hearing Transcript, the remainder of the documents in these files are duplicative of the documents in the paper claims file or are irrelevant to the issues on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the AOJ for further action.  VA will notify the appellant when further action, on her part, is required.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for cause of the Veteran's death is warranted.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

Initially, the Board notes that the Veteran's Certificate of Death shows that his immediate cause of death was coronary thrombosis and A.S.O. disease.  At the time of the Veteran's death, service connection had been established for the following disabilities: psychophysiological nervous system reaction, defective hearing, and scars of the right thigh muscle, left shoulder muscle, right foot, right shoulder and scalp.  

The appellant asserts that the Veteran's death was caused by cardiovascular disease, which began when he was in service, or, alternatively, was caused or aggravated by his service-connected psychiatric condition.  

In this regard, the appellant's representative asserted at the April 2014 hearing that the Veteran's blood pressure was high for a 21-year-old while he was in service.  Service treatment records documented blood pressure readings of 130/80 in May 1945 and 130/70 in July 1945.  A July 1947 blood pressure reading was 140/88.  In May 1960, the Veteran complained of his heart bothering him once in a while and that he experienced similar symptomatology since he was in the Army.  His blood pressure reading at that time was 150/110.  An EKG was suggestive of a posterior wall myocardial infarct, age undetermined, though it was noted to appear to be fairly recently.  

Under these circumstances, the Board finds that a VA medical opinion is warranted to determine whether the Veteran's cause of death was etiologically related to service, to include his elevated blood pressure readings therein, or his service-connected psychiatric disability..  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Prior to obtaining a medical opinion in this case, to ensure that all due process requirements are met, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within a one-year period).  

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship, if any, between the Veteran's death and his military service.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the  report should include discussion of the Veteran's documented medical history and the appellant's assertions.  

Following a review of the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions: 

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin (a) contributed substantially or materially to the Veteran's death, (b) combined to cause death, (c) aided or lent assistance to the production of death? Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death.  


In answering this question, the examiner must consider and address the appellant's contentions regarding the Veteran's high blood pressure in service and subsequent heart attack several years after service.  The examiner must also address the Veteran's complaints of chest pains and heart-related symptoms from the time he was in service.  

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected psychiatric condition, was either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? 

Then the  physician  should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any Veteran's service-connected disabilities, to include the Veteran's  service-connected psychiatric disability, was  a contributory cause of his death.  

The physician  should consider the appellant's contentions that the Veteran's psychological condition, to include anxiety, caused his high blood pressure and cardiovascular problems.  

The physician  must provide complete, clearly stated rationale for all conclusions reached.  


4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the issuance of the October 2011 SSOC) and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


